Name: Commission Regulation (EEC) No 673/92 of 18 March 1992 re-establishing the levying of customs duties on products of category 159 (order No 42.1590), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 3. 92 Official Journal of the European Communities No L 73/5 COMMISSION REGULATION (EEC) No 673/92 of 18 March 1992 re-establishing the levying of customs duties on products of category 159 (order No 42.1590), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of products of category 159 (order No 42.1590), originating in China, the relevant ceiling amounts to 39 tonnes ; Whereas on 10 January 1992 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1992 by Council Regulation (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; HAS ADOPTED THIS REGULATION Article 1 Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 22 March 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in China : Order No Category(unit) CN code Description 42.1590 159 6204 49 10 Dresses, blouses and shirt-blouses of silk or silk waste 6206 10 00 6214 10 00 Shawls, scarves, mufflers, mantillas, veils and the like  Of silk or silk waste 6215 10 00 Ties, bow ties and cravats  Of silk or silk waste Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p. 39. 0 OJ No L 341 , 12. 12. 1991 , p. 1 . This Regulation was last amended by Council Regulation (EEC) No 282/92 (OJ No L 31 , 7. 2. 1992, p. 1 ). No L 73/6 Official Journal of the European Communities 19. 3 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1992. For the Commission Christiane SCRIVENER Member of the Commission